Mr. Presiding Justice Baker delivered the opinion of the court. The statement in Moody’s letter of February 26, is not that ‘ ‘ Your offer' is accepted, ’ ’ but "Your order has gone forward to the mill for their attention.” This language cannot, in the opinion of a majority of the court, be held in acceptance of or an assent to plaintiff’s order, nor more than a statement that the writer had sent the order to the defendant for its attention. But if the first sentence of the letter, standing alone, could be held an acceptance of assent to the order, the entire letter cannot be so held because of the second sentence. “A mere proposal by one man obviously constitutes no bargain of itself. It must be accepted by another, and this acceptance must be unconditional. If a condition be affixed by the party to whom the offer is made, or any modification or change in the offer he requested, this constitutes in law a rejection of the offer, and a new proposal, equally ineffectual to complete the contract until assented to by the first proposer.” Benjamin on Sales, Sec. 39. Here the offer was to buy “paper to be in Chicago on or before March 20.” Moody in reply wrote: “It may be possible to get it here on the date specified, but everything coming in at the present time is taken in turn and will be filled just as quickly as the orders now placed with the mill are out of the way.” The answer changed the time of delivery stated in the offer, and for that reason was not an unconditional acceptance of the offer, and consequently no contract was by such letter and answer effected. Johnson v. Stevenson, 26 Mich. 62. In the opinion of the majority of the court, the evidence fails to prove that any contract of sale was made between the parties and the judgment will therefore be reversed with a finding of facts and the cause will not be remanded. Reversed, with finding of facts. Mr. Justice Smith dissenting.